of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c march cc ita b07 genin-111423-09 number info release date uil ------------------------ ------------------------- -------------------------------------- ------------------------------------------ -------------------------------- dear -------------- this letter responds to your request for information during a telephone conversation held on date you asked whether a taxpayer with a taxable_year end of date and an extended due_date for the original federal_income_tax return for such taxable_year of date is allowed the option provided by sec_3 a i i and ii of revproc_2009_16 2009_6_irb_449 for making the election under sec_168 of the internal_revenue_code if such taxpayer files its original federal_income_tax return for such taxable_year on or before date as we stated during our telephone conversation a taxpayer with a taxable_year end of date and an extended due_date for the original federal_income_tax return for such taxable_year of date is allowed the option provided by sec_3 a i i and ii of revproc_2009_16 if such taxpayer files its original federal_income_tax return for such taxable_year on or before date consistent with the option available to a taxpayer who files its original federal_income_tax return after date accordingly the taxpayer may elect sec_168 for eligible qualified_property placed_in_service during its taxable_year ending date either i by claiming on its original federal_income_tax return for such taxable_year the additional first year depreciation deduction provided by sec_168 the stimulus additional first year depreciation deduction for such property subsequently filing an amended federal_income_tax return to determine the depreciation deduction for the property by using the straight_line method and by not claiming the stimulus additional first year depreciation deduction and to claim the refundable_credit allowed by sec_168 and if the taxpayer is a partner in a partnership by notifying the partnership in accordance with section dollar_figure of revproc_2009_16 sec_3 a i i a ii and a iii of rev_proc or genin-111423-09 ii by determining on its original federal_income_tax return for such taxable_year the depreciation deduction for such property by using the straight_line method and by not claiming the stimulus additional first year depreciation deduction subsequently filing an amended federal_income_tax return to claim the refundable_credit allowed by sec_168 and if the taxpayer is a partner in a partnership by notifying the partnership in accordance with section dollar_figure of revproc_2009_16 sec_3 a i ii a ii and a iii of rev_proc this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2009_1 2009_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely kathleen reed chief branch income_tax accounting
